DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0146121; herein “Kim”).
Regarding claim 1, Kim discloses in Figs. 2a-2g and related text a method of forming a semiconductor device, comprising:
forming first sacrificial patterns (108a, see [0036]) on a lower structure (100/102/104);
forming first remaining mask layers (110 shown in Fig. 2b, see [0037]) extending on sidewalls of and extending between the first sacrificial patterns to be in contact with the first sacrificial patterns;
forming first remaining mask patterns (110 shown in Fig. 2c) by patterning the first remaining mask layers, the first remaining mask patterns including respective horizontal portions that are parallel to an upper surface of the lower structure, and respective vertical portions that are perpendicular to the upper surface of the lower structure;
forming second mask patterns (e.g. portions of 106 remaining under 110/108a) spaced apart from the respective vertical portions of the first remaining mask patterns (e.g. in the instance where “vertical portions” are chosen such that the bottom of the portion is coplanar to bottom of 108a);
removing the first sacrificial patterns (e.g. removing portions of 108a removed in Fig. 2e) after forming the second mask patterns; and
after removing the first sacrificial patterns, forming first mask patterns (110 as shown in Fig. 2e; note that the portions of 108a will be removed prior to portions of 110 due to disposition above) by etching respective horizontal portions of the first remaining mask patterns (see [0042]), each of the first mask patterns including a portion of a respective one of the vertical portions of the first remaining mask patterns.
Regarding claim 2, Kim further discloses wherein the respective vertical portions of the first remaining mask patterns (vertical portion of 110 in Fig. 2c) are disposed between a respective pair of the second mask patterns (portions of 106 under 110/108a), and wherein the respective horizontal portions of the first remaining mask patterns are in contact with one of the second mask patterns of the respective pair but are spaced apart from another of the second mask patterns of the respective pair (note that in the repeating pattern of the art, a pair of “patterns” of 102/104/106 can be chosen such that the claimed limitation is met, e.g. if a “pattern” is interpreted as the protruding portion of 106 under 108a, and the pair is chosen such that one is immediately adjacent a 110 and the other is distanced).
Regarding claim 9, Kim further discloses 
forming trenches (see Fig. 2h) defining active regions (see e.g. [0050]) by etching the lower structure (100/102/104) using the first and second mask patterns (patterns of 110 and 106 covered by 108a/112/120) as an etch mask (see Fig. 2f-g and [0048]-[0050]); and
forming isolation regions (e.g. regions of isolation gate, i.e. trenches for isolation gate, see [0050]) in the trenches, wherein the first and second mask patterns are removed while forming the isolation regions (see [0048]-[0050]) or after forming the isolation regions.
Regarding claim 10, Kim further discloses wherein the lower structure (100/102/104) comprises a conductive layer (102, see [0035]) and a capping insulating layer (104, see [0035]) that are sequentially stacked.
Regarding claim 11, Kim further discloses 
forming capping insulating patterns (patterns of 104, see Fig. 2g) remaining below the first and second mask patterns by etching the capping insulating layer by using the first and second mask patterns (patterns of 110 and 106 covered by 108a/112/120) as an etching mask (see [0046]-[0048]); and
forming conductive patterns (patterns of 102, see Fig. 2h) by etching the conductive layer below the capping insulating patterns,
wherein the first and second mask patterns (patterns of 110 and 106 covered by 108a/112/120) are removed while forming the capping insulating patterns, or are removed after forming the capping insulating patterns (see [0048]-[0049]).
Regarding claim 18, Kim discloses in Figs. 2a-2g and related text a method of forming a semiconductor device, comprising:
forming first remaining mask patterns (110 shown in Fig. 2c) on a lower structure (100/102/104/106), the first remaining mask patterns including respective horizontal portions that are parallel to an upper surface of the lower structure, and respective vertical portions extending from the respective horizontal portions in a direction perpendicular to the upper surface of the lower structure;
forming second mask patterns (108a and 112 as shown in Fig. 2e, see [0042]) on the lower structure, after forming the first remaining mask patterns, wherein the second mask patterns comprise first patterns (112) in contact with the respective horizontal portions of the first remaining mask patterns, and second patterns (108a) spaced apart from the first remaining mask patterns; and
after forming the second mask patterns, forming first mask patterns (110 as shown in Fig. 2e; note that the portions of 108a and 112 will be removed prior to portions of 110 due to disposition above), each of which includes a portion of a respective one of the vertical portions of the first remaining mask patterns, by removing the respective horizontal portions of the first remaining mask patterns (see [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0146121; herein “Kim”) in view of Cha et al. (US 2008/0014752; herein “Cha”)
Regarding claim 12, Kim discloses in Figs. 2a-2g and related text a method of forming a semiconductor device, comprising:
forming first sacrificial patterns (two 108a, see [0036]) on a lower structure (100/102/104/106), the first sacrificial patterns having respective first widths, and the first sacrificial patterns that are immediately adjacent being spaced apart from each other by respective first distances that are greater than the respective first widths (note that one can interpret any two patterns as the “first sacrificial patterns” such that the distance between the two is greater than the width of the patterns);
forming first remaining mask patterns (a first subset of 110 shown in Fig. 2c) between the first sacrificial patterns and in contact with the first sacrificial patterns, the first remaining mask patterns including respective horizontal portions that are parallel to an upper surface of the lower structure, and respective vertical portions that are perpendicular to the upper surface of the lower structure;
forming second mask patterns (a second subset of 110 as shown in Fig. 2c) spaced apart from the respective vertical portions of the first remaining mask patterns;
removing the first sacrificial patterns remaining after forming the second mask patterns (e.g. removing portions of 108a removed in Fig. 2e); and
after removing the first sacrificial patterns, forming first mask patterns (110 as shown in Fig. 2e; note that the portions of 108a will be removed prior to portions of 110 due to disposition above) by etching the first remaining mask patterns (see [0042]), 
each of the first mask patterns including a portion of a respective one of the vertical portions of the first remaining mask patterns.
Kim does not explicitly disclose 
forming the first mask patterns by anisotropically etching the first remaining mask patterns.
In the same filed of endeavor, Cha teaches in Figs. 1F-G and related text of a method of forming a semiconductor device comprising
forming first mask patterns (patterns of 40 remaining under 30/50a) by anisotropically etching (see [0048]) the first remaining mask patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim by performing anisotropic etching the first remaining mask patterns, thereby etching horizontal portions of the first remaining mask portions to define mask patterns, as taught by Cha, in order to form a mask pattern with a well-defined vertical sidewall and high resolution and expose regions of the lower structure for further patterning/processing (see Cha [0048] and [0007]). 
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the widths to be a result effective variable affecting the dimensions of the resulting active regions.  Thus, it would have been obvious to modify the device of Kim and Cha to have the widths as claimed in order to produce devices with the desired dimensions, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 13, the combined device shows further discloses wherein the first mask patterns (first subset of 110) and the second mask patterns (second subset of 110) are formed of a same material and formed to have a same width.
Regarding claim 14, Kim further discloses wherein the forming first remaining mask patterns (the first subset of 110 shown in Fig. 2c) in contact with the first sacrificial patterns (two 108a) comprises:
forming a first mask layer (110 shown in Fig. 2b, see [0037]) on the first sacrificial patterns (108a) at a first thickness, the first mask layer extending on sides and upper surfaces of the first sacrificial patterns and on the upper surface of the lower structure between the first sacrificial patterns;
forming second sacrificial patterns (112) on the first mask layer between the first sacrificial patterns, wherein the second sacrificial patterns are separated from the upper surface of the lower structure by the first mask layer on the upper surface of the lower structure between the first sacrificial patterns; and
removing portions of the first mask layer that are disposed on the first sacrificial patterns between the second sacrificial patterns (see [0039]).
Regarding claim 15, Kim further discloses wherein a ratio of a size of the respective first widths to a size of the respective first distances is about 3 to 7 (note that one can interpret any two patterns as the “first sacrificial patterns” such that the ratio of width to distance is about as claimed), and wherein the first thickness is about one-third the size of the respective first widths (see Fig. 2b which shows the thickness is about one third the width as claimed).
 Regarding claim 17, (Original) The method of claim 12, wherein before forming the first mask patterns, the second mask patterns include first patterns in contact with the respective horizontal portions of the first remaining mask patterns, and second patterns spaced apart from the respective horizontal portions of the first remaining mask patterns (e.g. each 112 is in contact with a respective immediately adjacent horizontal portion of 110, and spaced from a respective spaced horizontal portion of 110).

Allowable Subject Matter
Claims 3-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. It is specifically noted that the Kim is interpreted in a new manner with different stages of the mask layers reading on the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/14/2022